Matter of Migliaccio (Cochrane Ins. Agency--Commissioner of Labor) (2017 NY Slip Op 07902)





Matter of Migliaccio (Cochrane Ins. Agency--Commissioner of Labor)


2017 NY Slip Op 07902


Decided on November 9, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 9, 2017

524287

[*1]In the Matter of the Claim of VIRGINIA MIGLIACCIO, Appellant. COCHRANE INSURANCE AGENCY, Respondent. COMMISSIONER OF LABOR, Respondent.

Calendar Date: September 19, 2017

Before: Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ.


Virgina Migliaccio, Kings Park, appellant pro se.
Edward McCabe, Melville, for Cochrane Insurance Agency, respondent.
Eric T. Schneiderman, Attorney General, New York City (Gary Leibowitz of counsel), for Commissioner of Labor, respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 26, 2016, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Decision affirmed. No opinion.
Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ., concur.
ORDERED that the decision is affirmed, without costs.